PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/232,138
Filing Date: 26 Dec 2018
Appellant(s): TEXAS INSTRUMENTS INCORPORATED



__________________
Johnathan M. Harris
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/28/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/27/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
1.) The appellant argues (appeal brief Pages 6-7), 
“Fletcher does not teach determining a new excitation frequency Fletcher discloses the use of an excitation frequency but not that a new excitation frequency is determined. Instead, Fletcher discloses counting a high frequency clock during an upstream ultrasonic transmission and also counting the high frequency clock during a downstream ultrasonic transmission, thereby resulting in an “up count” and a “down count.” The up and down count values are determined during certain time windows and can be used to calculate flow rate. Fletcher, col. 1, lines 25-54. Fletcher further discloses compensating the flow rate calculation for temperature by “adjusting the count values before they are used in fluid parameter calculations” or by “adjusting the magnitude of the fluid parameter after it has been calculated.” Col. 7, lines 1-6. See also col. 22, lines 36-39 (“the desired temperature correction is made early in the flow determination process by correcting the average count values that are used in the flow calculation”). Fletcher explains that the time windows are adjusted. Fig. 19 (335D) and Fig. 22 (435). Fletcher does not teach or even suggest changing the excitation frequency itself to correct for temperature. Claims 1 and 4 confirms this understanding of Fletcher. The method of claim 1 includes applying to the transducers drive pulses having “a frequency that is approximately independent of temperature and that is substantially equal to” the nominal resonant frequency of the transducers. Claim 4 recites subtracting temperature count values from said upcounts and down counts. Fletcher does not advocate or even suggest that the excitation frequency for the transducers is to be adjusted and certainly not as part any sort of temperature calibration process.”
The examiner respectfully disagrees. As cited in the rejection Fletcher teaches the determination of a new excitation frequency (see Fig. 20 305-325 and Column 24 Lines 42-63), because the up and down count referred to is counting the zero crossings of the signal which is a part of the frequency. As an example the frequency of a sine wave is equal to the number of zero crossings divided by 2 and divided by the time window. Thus, adjusting the number of zero crossings is within the scope of the claimed language. Further the claim does not currently recite “applying to the transducers drive pulses having “a frequency that is approximately independent of temperature and that is substantially equal to” the nominal resonant frequency of the transducers” thus is not considered to limit said claim. Further Fletcher explicitly describes it as part of a temperature calibration process in Column 24 Lines 42-63 “temperature correction feature”.

2.) The appellant further argues (Appeal Brief Page 7),
“Fletcher is an ultrasonic-based transducer system for measuring flowrate. Henry discloses a moveable conduit 120 having a motion sensor 110 to detect the motion of the conduit. A driver 115 causes the conduit to move. “Mass flow [of fluid] through the conduit 120 is related to the motion induced in the conduit in response to a driving force supply the drivers 115.” Henry, col. 8, lines 40-63. “In particular, mass flow is related to the phase and frequency of the motion....” Col. 8, lines 55-56. Henry’s sensors 11 are motion sensors. “The signal produced by each sensor includes a component corresponding to the relative velocity at which the loops are driven by a driver positioned next to the sensor.” Col. 10, lines 17-19. The Examiner proposes using Henry to modify the system of Fletcher. As described above, Fletcher has no teaching or even a need to include the capability of an adjustable excitation frequency. Any modification to Fletcher to provide the ability to adjust the excitation frequency to compensate for temperature would then render moot all that Fletcher teaches to compensate for temperature by modifying the up and down count values as part of the flowrate calculations. Such a modification to Fletcher’s principle of operation would be substantial, and thus improper. MPEP § 2143.01.VI (“If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious.”). For at least these reasons, Applicant submits that the rejection of claim 1 and its dependent claims is incorrect. The same or similar analysis applies to independent claims 8 and 16 and their dependent claims as well.”
The examiner respectfully disagrees. Foremost, as cited above Fletcher already teaches the new excitation frequency. Furthermore, applicant has not provided any reason the modification would be substantial, nor any reason it would change the principle operation of Fletcher. According to MPEP 2143.01 VI “In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959) (Claims were directed to an oil seal comprising a bore engaging portion with outwardly biased resilient spring fingers inserted in a resilient sealing member. The primary reference relied upon in a rejection based on a combination of references disclosed an oil seal wherein the bore engaging portion was reinforced by a cylindrical sheet metal casing. The seal construction taught in the primary reference required rigidity for operation, whereas the seal in the claimed invention required resiliency. The court reversed the rejection holding the "suggested combination of references would require a substantial reconstruction and redesign of the elements”. When compared to the current prior art no such problem exists as there is no substantial reconstruction or redesign of the elements required. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/B.J.B/Examiner, Art Unit 2865                                                                                                                                                                                                        5/18/2022


Conferees:
/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865                                                                                                                                                                                                        

/HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.